[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
State ex rel. Gopp v. Wiest, Slip Opinion No. 2014-Ohio-4557.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2014-OHIO-4557
      THE STATE EX REL. GOPP, APPELLANT, v. WIEST, JUDGE, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as State ex rel. Gopp v. Wiest, Slip Opinion No. 2014-Ohio-4557.]
Mandamus—Procedendo—Relator seeks to compel trial judge to issue new
        sentencing entry—Relator had adequate remedy by way of appeal—Writ
        denied.
(No. 2014-0463—Submitted October 7, 2014—Decided October 16, 2014, 2014.)
      APPEAL from the Court of Appeals for Wayne County, No. 13CA0057.
                               _____________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals granting the motion
to dismiss of appellee, Judge Mark K. Wiest, and dismissing the petition of
appellant, Clayton Gopp, for writs of mandamus and/or procedendo. Because
Gopp has an adequate remedy at law, he is not entitled to the writs.
        {¶ 2} To obtain a writ of mandamus, Gopp must establish a clear legal
right to the requested relief, a clear legal duty on the part of Judge Wiest to grant
it, and the lack of an adequate remedy in the ordinary course of the law. State ex
rel. Waters v. Spaeth, 131 Ohio St.3d 55, 2012-Ohio-69, 960 N.E.2d 452, ¶ 6.
                             SUPREME COURT OF OHIO




       {¶ 3} Similarly, for a writ of procedendo, Gopp must show a clear legal
right to require the court to proceed, a clear legal duty on the part of the court to
proceed, and the lack of an adequate remedy in the ordinary course of the law.
State ex rel. Sherrills v. Cuyahoga Cty. Court of Common Pleas, 72 Ohio St.3d
461, 462, 650 N.E.2d 899 (1995). A writ of procedendo is proper when a court
has refused to enter judgment or has unnecessarily delayed proceeding to
judgment. State ex rel. Crandall, Pheils & Wisniewski v. DeCessna, 73 Ohio
St.3d 180, 184, 652 N.E.2d 742 (1995).
       {¶ 4} As pointed out by the court of appeals, for both writs, Gopp must
show that he lacked an adequate remedy in the ordinary course of the law. Gopp
filed with Judge Wiest a motion to vacate the criminal judgment against him and
to withdraw his guilty plea. Wiest denied the motion on May 14, 2013. Rather
than appealing that denial, Gopp filed a new case in the court of appeals seeking
mandamus and procedendo.
       {¶ 5} Gopp had a remedy by way of the motion to vacate his sentence,
which he did file, and an appeal from the denial of that motion, which he did not.
He therefore had an adequate remedy at law. He is not entitled to either writ, and
we affirm.
                                                                Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                            _____________________
       Clayton Gopp, pro se.
       Daniel R. Lutz, Wayne County Prosecuting Attorney, and Nathan R.
Shaker, Assistant Prosecuting Attorney, for appellee.
                            _____________________




                                         2